PER CURIAM:
Shannon Bridget Murphy appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing this civil action for want of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Murphy v. Circuit Court, No. 3:07-cv00587 (S.D.W. Va. June 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.